DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2022 has been entered.

Status of Claims
Applicant's amendments filed on 4 May 2022 have been entered.  Claims 1, 5, 12, 15, and 16 have been amended.  Claims 4, 11, and 14 have been canceled.  No claims have been added.  Claims 1-3, 5-10, 12, 13, and 15-20 are still pending in this application, with claims 1 and 16 being independent.

Allowable Subject Matter
Claims 15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4 May 2022 have been fully considered but they are not persuasive. 
Applicant asserts that: “Solely to advance prosecution, Applicant proposes to amend independent claims 1 and 16 to incorporate the subject matter of claim 14, deemed allowable by the Examiner, into independent claims 1 and 16, rendering claims 1 and 16, respectively, allowable. Claims 2, 3, 5-7, and 12 are also allowable due to their dependence from allowable claim 1”. However, Examiner notes that the objection clearly stated that these would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (emphasis added). Examiner notes that the intervening claim limitations were not all included, and the claims are not allowable.
Applicant further argues that: “Lerner does not disclose or suggest “superimpos[ing] a plurality of points on the digital image or the scan of the hand using a machine learning model trained to superimpose the points,” as recited in independent claims 1 and 16. The Office asserted that “it is the O’Sullivan reference which teaches the superimposing (e.g. Fig. 6) and that the combination of Popp, in view of O’Sullivan, and further in view of Lerner teaches the machine learning accomplishing said superimposing.” Office Action at 2-3. This is incorrect” and specifically that “Lerner, however, does not disclose or suggest a machine learning model or any other way of superimposing points on an image. The Office appears to suggest that merely because Lerner discloses a support vector machine (SVM), neural networks (NN), deep neural networks (DNN), and Adaboost to identify fingers, that it can be combined with O’Sullivan to provide a machine learning model to superimpose points. The Office provides no evidence, reasons, or bases for this conclusion. Indeed, the mere mention of SVM, NN, DNN, or Adaboost does not disclose or suggest a machine learning model, let alone a machine learning model trained to superimpose points”.
Examiner notes that the O’Sullivan reference indeed teaches the superimposing, and that the O’Sullivan reference is modified by the teachings of the Lerner reference, which discloses the Machine Learning. Examiner notes that both references indeed teach placement of measurement points and that the O’Sullivan reference merely teaches the superimposing, while the Lerner reference teaches machine learning to accomplish this. Examiner asserts that these references, in addition to the provided motivation, are not only clearly combinable but too teach the claimed limitations. Examiner thus maintains the rejection for at least these reasons. 
For the remaining claims, Applicant argues for their allowance for the same reasons as above or for dependence to one of the independent claims. It follows that all remaining rejections are maintained for at least the above reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Popp et al. (US Pub. 2007/0211921), hereinafter Popp, in view of O’Sullivan (US Pub. 2016/0213084), and further in view of Lerner et al. (US Pub. 2017/0147075), hereinafter Lerner.
Regarding claim 1, Popp discloses a self-service kiosk (Fig. 3; Paragraph [0031]: table 60' can be configured as a kiosk placed close to a floor that can be employed by user to determine a shoe size by placing a foot onto the display surface. In another example, table 60' can be configured to assist a user with selecting a glove size), comprising: a platform configured for placement of a user's hand (Fig. 3; Paragraph [0031]: PC 20 may be integral to interactive display table 60, as shown in the embodiment of FIG. 2, or alternatively, may instead be external to the interactive display table, as shown in the embodiment of FIG. 3. In FIG. 3, an interactive display table 60' is connected through a data cable 63 to an external PC 20 (which includes optional monitor 47, as mentioned above)… table 60' can be configured for use with other parts of a user including feet, fingers and portion of a face. In each of the described implementations, display 60' can be configured for control by a user manipulating objects proximate to the display surface. In an example (not shown), table 60' can be configured as a kiosk placed close to a floor that can be employed by user to determine a shoe size by placing a foot onto the display surface. In another example, table 60' can be configured to assist a user with selecting a glove size or even assist with the sizing of eyeglasses, in addition to facilitating a purchase through a web-enabled product ordering system; Paragraph [0040]: a detection signal is generated, e.g., by video camera 68 (FIG. 2), based on the received user input. The detection signal can be generated anytime after user input is provided when a detection system of the interactive display is enabled. In some implementations, the detection signal can be an image representation of light reflected from the portion of the user. In an example, an image map of infrared intensity can be produced corresponding to the infrared light reflected back through the interactive display surface from the portion of the user that is proximate to the second side of the interactive display surface, such as when a user places a hand directly upon the interactive display surface); at least one memory (Fig. 1; Paragraph [0018]: With reference to FIG. 1, an exemplary system suitable for implementing various methods is depicted. The system includes a general purpose computing device in the form of a conventional PC 20, provided with a processing unit 21, a system memory 22, and a system bus 23. The system bus couples various system components including the system memory to processing unit 21 and may be any of several types of bus structures, including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus architectures. The system memory includes read only memory (ROM) 24 and random access memory (RAM) 25); at least one processor configured to execute instructions stored in the at least one memory (Fig. 1; Paragraph [0018]: With reference to FIG. 1, an exemplary system suitable for implementing various methods is depicted. The system includes a general purpose computing device in the form of a conventional PC 20, provided with a processing unit 21, a system memory 22, and a system bus 23. The system bus couples various system components including the system memory to processing unit 21 and may be any of several types of bus structures, including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus architectures. The system memory includes read only memory (ROM) 24 and random access memory (RAM) 25).
            Popp does not explicitly disclose an imaging device configured to acquire at least one of a digital image or a scan of the hand; to: superimpose a plurality of points on the digital image or the scan of the hand; determine at least one size characteristic of the hand based on the first dimension and the second dimension; compare the at least one size characteristic with one or more product characteristics stored in a data structure, the one or more product characteristics being associated with one or more products; and select at least one product from the one or more products, the at least one product including at least one product characteristic matching the at least one size characteristic; and a display configured to display information associated with the at least one product selected by the at least one processor. 
            However, O'Sullivan teaches determining of hand measurements and glove size (Fig. 6; Paragraphs [0040]-[0048]), further comprising an imaging device configured to acquire at least one of a digital image or a scan of the hand (Fig. 1; Fig. 3; Paragraph [0042]: this example the control circuit 301 also operably couples to a camera 303. In this example the camera 303 comprises a digital camera 303. This camera 303 can serve, for example, to capture the image of the particular individual's hand when placed on the backdrop as described above at block 102 of this process); to: superimpose a plurality of points on the digital image or the scan of the hand (Fig. 6; Paragraphs [0045]-[0046]: FIG. 6 presents a screenshot 600 that offers an illustrative example in these regards. In this example the particular user's hand 601 is shown atop a backdrop 200 that includes both the two aforementioned visually-discernible calibration marks 202 and a regularly spaced grid pattern 602…block 107 of FIG. 1, and with continued reference to the screenshot 600 shown at FIG. 6, the control circuit 301 also presents to the kit user, simultaneously with presenting the captured image of the particular individual's hand 601 on the backdrop 200, a plurality of user-placeable markers (a few of which are denoted by reference numeral 603). The kit user employs these user-placeable markers 603 to mark particular locations of the particular individual's hand 601. In this example these user-placeable markers 603 each comprise a pair of crossed lines (oriented orthogonally to one another) within a circle. The intersection of the two lines denotes the specific location being marked by a given one of these user-placeable markers 603); determine at least one size characteristic of the hand based on the first dimension and the second dimension (Fig. 2; Fig. 6; Paragraph [0028]: backdrop 200 also includes at least two visually-discernible calibration marks 202 disposed thereon. In this particular example there are two such visually-discernible calibration marks 202 and they are disposed on opposite sides of the outline 201 that serves as the aforementioned hand-placement locator. These visually-discernible calibration marks 202 have a specific size and shape, and are located at a specific, predetermined distance from one another (in this example, the two visually-discernible calibration marks 202 are disposed 15 cm apart from one another). Accordingly, these visually-discernible calibration marks 202 and their relative distance from one another can serve as known quantities for the control circuit described below to employ when making other measurements of a captured image of the particular individual's hand; Paragraphs [0051]-[0053]: uses the user-placeable markers 603 to mark the width of each finger. For example, the kit user places one of the user-placeable markers 603 on either side of each finger approximately 10 mm below the middle knuckle. As illustrated, these locations for the particular individual's ring finger 611 are marked by user-placeable markers denoted by reference numerals 612 and 613…uses the user-placeable markers 603 to mark the width of the particular individual's palm…it may be useful in a given application setting to measure the width of a given finger at more than one location or at a different location than where measured for the other fingers); compare the at least one size characteristic with one or more product characteristics stored in a data structure, the one or more product characteristics being associated with one or more products (Paragraphs [0057]-[0058]: placing all of the user-placeable markers 203 as described above, the kit user then asserts a "measure" button 616. Asserting this button 616 closes the above-described opportunity to place the user-placeable markers 603 and initiates block 108 of the process 100. Accordingly, the control circuit 301 processes the image of the particular individual's hand 602 as marked by the kit user and also as a function of the two visually-discernible calibration marks 202 to identify at least one glove that is particularly suitable to be worn by the particular individual…From the standpoint of size, this activity includes determining various relevant measurements of the individual's hand 602 based upon the above-described visually-discernible calibration marks 202 and the suitably-located user-placeable markers 603. Comparing those measurements to corresponding measurements for various candidate gloves the control circuit 301 is able to identify the closest, best-fitting size for each candidate glove. In some cases, it is possible that the measured dimensions match a particular size of a particular glove. In that case that particular size can be identified as the "correct" size for that glove; Paragraph [0064]: the control circuit 301 will eventually identify a glove that appears to be most particularly suitable to be worn by the particular individual. This identified glove will presumably meet the various espoused preferences of the particular individual and will also represent a best fit for the available glove. At block 110 the control circuit 301 can optionally present, via the display 304, this identified glove); and select at least one product from the one or more products, the at least one product including at least one product characteristic matching the at least one size characteristic (Fig. 8; Paragraphs [0067]-[0069]: aforementioned presentation presents a recommended glove size with each of the presented gloves. For example, the first-presented glove 801 is presented with size 6.5 and 7 (the two sizes being shown as the "double glove" option is checked in this example). Similarly, the second-presented glove 802 is presented with size 6 and the third-presented glove 803 is presented with size 8…part or all of each displayed glove presentation can constitute an active link. When asserted by the kit user and/or the particular individual, the clicked link can lead to greater information regarding that particular glove. FIG. 9 presents an illustrative screenshot 900 for the third-presented glove 803 shown in FIG. 8…FIG. 8, each glove presentation in this example includes a checkbox to permit selection of that particular glove. In this example the first-presented glove 801 has that checkbox checked. Accordingly, if the kit user now asserts the save button 804 that particular glove selection will be saved); and a display configured to display information associated with the at least one product selected by the at least one processor (Fig. 8; Paragraph [0064]: the control circuit 301 will eventually identify a glove that appears to be most particularly suitable to be worn by the particular individual. This identified glove will presumably meet the various espoused preferences of the particular individual and will also represent a best fit for the available glove. At block 110 the control circuit 301 can optionally present, via the display 304, this identified glove; Paragraph [0066]: FIG. 8 presents a screenshot 800 that illustrates such a presentation. In this example the screenshot 800 presents three different gloves that are all particularly suitable to be worn by the particular individual. That said, the glove presented first (i.e., in this display, at the top of the listing) also constitutes the most particularly suitable glove for this particular individual's hand; Paragraph [0069]: Referring again to FIG. 8, each glove presentation in this example includes a checkbox to permit selection of that particular glove. In this example the first-presented glove 801 has that checkbox checked. Accordingly, if the kit user now asserts the save button 804 that particular glove selection will be saved. By one approach, that selection information can be preloaded into an order-taking application to permit the particular individual to order a particular quantity of the identified and selected glove). O'Sullivan teaches that this will allow for determination and selection of the best fitting glove for an individual (Paragraphs [0058]-[0059]); Popp too teaches determining the size of user's hand, thereby enabling the correct size of glove to be determined (Paragraph [0005]), thus O’Sullivan and Popp both pertain to the same field of endeavor of hand measurements and glove sizing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Popp with the features discussed above as taught by O'Sullivan so as to allow for determination and selection of the best fitting glove for an individual as presented by O'Sullivan.
            Popp, in view of O’Sullivan does not explicitly disclose using a machine learning model trained to superimpose the points; determine distances between at least some of the points  using the trained machine learning model; determine the first dimension and the second dimension based on the determined distances.
            However, Lerner teaches measuring the dimensions of a user's hand (Paragraph [0013]), further comprising using a machine learning model trained to superimpose the points (Paragraphs [0020]-[0024]: size of the hand in the field of view of a camera is measured as described herein. This is particularly useful as a part of a hand tracking system that uses depth camera technology, however, the invention is not so limited. The size described herein is the individual finger lengths, the palm width and the palm length. Similar techniques may be applied to measuring other dimensions of a hand as well…hand features may be extracted in any a variety of different ways depending on the particular implementation. In some embodiments, fingers are detected by computing a medial axis of the contour of a hand mask. Convexity defects may be used to approximate the finger base positions. A random forest classifier may be used to label the fingers, that is to identify the fingers as index, middle, ring, little or thumb. Alternatively, any of a variety of other classification techniques may be used instead of or in addition to a random forest approach. Some example techniques include a support vector machine (SVM), neural networks (NN), deep neural networks (DNN), and Adaboost. To determine the position of the wrist, direction vectors may be extended from an origin at the finger bases through the middle of the hand. The middle of the hand may be determined by computing a distance transform from the exterior dimensions of the hand); determine distances between at least some of the points  using the trained machine learning model (Paragraphs [0020]-[0024]: size of the hand in the field of view of a camera is measured as described herein. This is particularly useful as a part of a hand tracking system that uses depth camera technology, however, the invention is not so limited. The size described herein is the individual finger lengths, the palm width and the palm length. Similar techniques may be applied to measuring other dimensions of a hand as well…hand features may be extracted in any a variety of different ways depending on the particular implementation. In some embodiments, fingers are detected by computing a medial axis of the contour of a hand mask. Convexity defects may be used to approximate the finger base positions. A random forest classifier may be used to label the fingers, that is to identify the fingers as index, middle, ring, little or thumb. Alternatively, any of a variety of other classification techniques may be used instead of or in addition to a random forest approach. Some example techniques include a support vector machine (SVM), neural networks (NN), deep neural networks (DNN), and Adaboost. To determine the position of the wrist, direction vectors may be extended from an origin at the finger bases through the middle of the hand. The middle of the hand may be determined by computing a distance transform from the exterior dimensions of the hand); determine the first dimension and the second dimension based on the determined distances (Paragraphs [0026]-[0032]: Using base and tip input information, the dimensions of the hand may be determined. Some of the dimensions are indicated by dotted lines in FIG. 1. The length of each finger 132, 134, 136, 138 and the thumb 139 is defined by the distance from the base to the tip of each respective digit…For the palm, the dimensions may be determined in a variety of different ways to suit the gesture recognition system. In some embodiments, the width of the palm is taken as 4/3 of the distance between the base of the little finger and the base of the index finger. This indirect determination takes advantage of the identified features and uses as an approximation that the distance between the little finger and index finger bases is about three fingers wide. The palm is then assumed to be four fingers wide. Other approximations or direct measurements may be used. In some embodiments, the length of the palm may be defined as the distance 140 between the wrist 130 and a line 142 connecting the base of the pinky and index fingers…206 characteristic points in the identified frames are identified that correspond to the selected features of the recognized hand. The points in the frames may be used to determine distances and dimensions. If the frames have a depth map or other depth information, then the distance to the points may also be determined. A variety of different hand features may be selected. In the example of FIG. 1, the features include fingertips 102, 104, 106, 108, 109, including the thumb tip, finger bases 122, 124, 126, 128, 129, including the base of the thumb, and a wrist 130 of the recognized hand…feature lengths of FIG. 1 are the finger lengths 132, 134, 136, 138, 139, including the thumb length, the palm width (from 142), and the palm length 140. More or fewer feature lengths may be used depending on the needs of the hand tracking, authentication, or gesture system). Lerner is in the same field of endeavor as Popp, in view of O’Sullivan of determining hand measurements, and Lerner teaches that this will allow for accurate extraction of hand features (Paragraph [0017]; Paragraph [0024]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Popp, in view of O’Sullivan with the features above as taught by Lerner so as to allow for accurate extraction of hand features as presented by Lerner.
Regarding claim 2, Popp, in view of O’Sullivan, and further in view of Lerner teaches the self-service kiosk of claim 1, O’Sullivan discloses wherein the at least one product includes a glove (Fig. 8; Paragraphs [0067]-[0069]: aforementioned presentation presents a recommended glove size with each of the presented gloves. For example, the first-presented glove 801 is presented with size 6.5 and 7 (the two sizes being shown as the "double glove" option is checked in this example). Similarly, the second-presented glove 802 is presented with size 6 and the third-presented glove 803 is presented with size 8…part or all of each displayed glove presentation can constitute an active link. When asserted by the kit user and/or the particular individual, the clicked link can lead to greater information regarding that particular glove. FIG. 9 presents an illustrative screenshot 900 for the third-presented glove 803 shown in FIG. 8…FIG. 8, each glove presentation in this example includes a checkbox to permit selection of that particular glove. In this example the first-presented glove 801 has that checkbox checked. Accordingly, if the kit user now asserts the save button 804 that particular glove selection will be saved).
Regarding claim 3, Popp, in view of O’Sullivan, and further in view of Lerner teaches the self-service kiosk of claim 2, O’Sullivan discloses wherein the information associated with the glove includes at least one of a size of the glove or an image of the glove (Fig. 8; Paragraphs [0066]-[0069]: FIG. 8 presents a screenshot 800 that illustrates such a presentation. In this example the screenshot 800 presents three different gloves that are all particularly suitable to be worn by the particular individual. That said, the glove presented first (i.e., in this display, at the top of the listing) also constitutes the most particularly suitable glove for this particular individual's hand…aforementioned presentation presents a recommended glove size with each of the presented gloves. For example, the first-presented glove 801 is presented with size 6.5 and 7 (the two sizes being shown as the "double glove" option is checked in this example). Similarly, the second-presented glove 802 is presented with size 6 and the third-presented glove 803 is presented with size 8…part or all of each displayed glove presentation can constitute an active link. When asserted by the kit user and/or the particular individual, the clicked link can lead to greater information regarding that particular glove. FIG. 9 presents an illustrative screenshot 900 for the third-presented glove 803 shown in FIG. 8…FIG. 8, each glove presentation in this example includes a checkbox to permit selection of that particular glove. In this example the first-presented glove 801 has that checkbox checked. Accordingly, if the kit user now asserts the save button 804 that particular glove selection will be saved).
Regarding claim 5, Popp, in view of O’Sullivan, and further in view of Lerner teaches the self-service kiosk of claim 2 O’Sullivan discloses wherein the processor is configured to select the glove based on at least one of the first dimension and the second dimension (Paragraph [0058]: From the standpoint of size, this activity includes determining various relevant measurements of the individual's hand 602 based upon the above-described visually-discernible calibration marks 202 and the suitably-located user-placeable markers 603. Comparing those measurements to corresponding measurements for various candidate gloves the control circuit 301 is able to identify the closest, best-fitting size for each candidate glove. In some cases, it is possible that the measured dimensions match a particular size of a particular glove. In that case that particular size can be identified as the “correct” size for that glove).
Regarding claim 6, Popp, in view of O’Sullivan, and further in view of Lerner teaches the self-service kiosk of claim 5, O’Sullivan discloses wherein the first dimension is a width of a palm of the hand (Paragraphs [0051]-[0053]: uses the user-placeable markers 603 to mark the width of each finger. For example, the kit user places one of the user-placeable markers 603 on either side of each finger approximately 10 mm below the middle knuckle. As illustrated, these locations for the particular individual's ring finger 611 are marked by user-placeable markers denoted by reference numerals 612 and 613…uses the user-placeable markers 603 to mark the width of the particular individual's palm…it may be useful in a given application setting to measure the width of a given finger at more than one location or at a different location than where measured for the other fingers); and the second dimension is a length of a finger of the hand (Fig. 6; Paragraphs [0047]-[0051]: resuming a touch-sensitive display 304, the kit user can move any of these user-placeable markers 603 by simply touching a particular one of the user-placeable markers 603 and then sliding the touching finger to the desired location to thereby drag the user-placeable marker 603 to that desired location. Upon lifting that finger the user-placeable marker 603 will remain in its new position…purpose of presenting these user-placeable markers 603 is to have the kit user mark particular locations of the particular individual's hand 601. The purpose of marking those particular locations, in turn, is to then permit the control circuit 301 to use those marked locations to make various measurements of the particular individual's hand 601…the kit user uses the user-placeable markers 603 to mark the tips 604 of the digits of the particular individual's hand 601. As illustrated, the tip 604 of the individual's thumb 606 has been marked by a user-placeable marker denoted by reference numeral 605).
Regarding claim 7, Popp, in view of O’Sullivan, and further in view of Lerner teaches the self-service kiosk of claim 6, O’Sullivan discloses wherein the finger is a middle finger of the hand (Fig. 6; Paragraphs [0047]-[0051]: resuming a touch-sensitive display 304, the kit user can move any of these user-placeable markers 603 by simply touching a particular one of the user-placeable markers 603 and then sliding the touching finger to the desired location to thereby drag the user-placeable marker 603 to that desired location. Upon lifting that finger the user-placeable marker 603 will remain in its new position…purpose of presenting these user-placeable markers 603 is to have the kit user mark particular locations of the particular individual's hand 601. The purpose of marking those particular locations, in turn, is to then permit the control circuit 301 to use those marked locations to make various measurements of the particular individual's hand 601…the kit user uses the user-placeable markers 603 to mark the tips 604 of the digits of the particular individual's hand 601. As illustrated, the tip 604 of the individual's thumb 606 has been marked by a user-placeable marker denoted by reference numeral 605…present illustrative example the kit user also uses the user-placeable markers 603 to mark the areas 607 between the digits of the particular individual's hand 601. As illustrated, the area 607 between the individual's index finger 608 and middle finger 609 has been marked by a user-placeable marker denoted by reference numeral 610).
Regarding claim 12, Popp, in view of O’Sullivan, and further in view of Lerner teaches the self-service kiosk of claim 2, Lerner discloses wherein an off-board processor is configured to train the machine learning model by: receiving a training set including a plurality of images, each image of the plurality of images including an image of a hand (Fig. 4; Paragraphs [0021]-[0024]: depth camera system of a device captures video as a sequence of images. The images are analyzed to determine features. When a hand is presented in front of the camera then a feature recognition system recognizes the features as belonging to a hand. The feature recognition system is then able to provide a set of points in 3D (Three Dimensional) space that correspond to the characteristic positions on the identified hand); receiving inputs specifying one or more size characteristics of the hand in the each image (Paragraphs [0021]-[0026]: feature recognition system is then able to provide a set of points in 3D (Three Dimensional) space that correspond to the characteristic positions on the identified hand. The input to determining dimension is the labeled points in 3D space, which represent the position of each one of the finger joints and that of the wrist for the current tracking frame. In some embodiments, this set of features can be simplified to include labeled points only for the finger tips, finger bases and the wrist. These features are shown in FIG. 1 which is a diagram of a hand 101 with the fingers fully extended, rather than bent…the hand has a fingertip for the little finger 102, the ring finger 104, the index finger 106, and the index finger 108. The bases of the fingers are also identified for the little finger 122, ring finger 124, middle finger 126, and index finger 128. The thumb has a tip 109 and a base 129 and the palm has a base 130. The hand may be a right hand or a left hand and the view may be from the front or the back of the hand…Using base and tip input information, the dimensions of the hand may be determined. Some of the dimensions are indicated by dotted lines in FIG. 1. The length of each finger 132, 134, 136, 138 and the thumb 139 is defined by the distance from the base to the tip of each respective digit); and training the machine learning model based on the plurality of images and the received inputs (Paragraphs [0021]-[0026]: depth camera system of a device captures video as a sequence of images. The images are analyzed to determine features. When a hand is presented in front of the camera then a feature recognition system recognizes the features as belonging to a hand. The feature recognition system is then able to provide a set of points in 3D (Three Dimensional) space that correspond to the characteristic positions on the identified hand. The input to determining dimension is the labeled points in 3D space, which represent the position of each one of the finger joints and that of the wrist for the current tracking frame…hand features may be extracted in any a variety of different ways depending on the particular implementation. In some embodiments, fingers are detected by computing a medial axis of the contour of a hand mask. Convexity defects may be used to approximate the finger base positions. A random forest classifier may be used to label the fingers, that is to identify the fingers as index, middle, ring, little or thumb. Alternatively, any of a variety of other classification techniques may be used instead of or in addition to a random forest approach. Some example techniques include a support vector machine (SVM), neural networks (NN), deep neural networks (DNN), and Adaboost).
Regarding claim 13, Popp, in view of O’Sullivan, and further in view of Lerner teaches the self-service kiosk of claim 12, Lerner discloses wherein receiving the inputs includes: receiving inputs identifying a plurality of locations on the hand in the each image (Paragraphs [0021]-[0026]: depth camera system of a device captures video as a sequence of images. The images are analyzed to determine features. When a hand is presented in front of the camera then a feature recognition system recognizes the features as belonging to a hand. The feature recognition system is then able to provide a set of points in 3D (Three Dimensional) space that correspond to the characteristic positions on the identified hand. The input to determining dimension is the labeled points in 3D space, which represent the position of each one of the finger joints and that of the wrist for the current tracking frame…images are analyzed to determine features. When a hand is presented in front of the camera then a feature recognition system recognizes the features as belonging to a hand. The feature recognition system is then able to provide a set of points in 3D (Three Dimensional) space that correspond to the characteristic positions on the identified hand. The input to determining dimension is the labeled points in 3D space, which represent the position of each one of the finger joints and that of the wrist for the current tracking frame…hand features may be extracted in any a variety of different ways depending on the particular implementation. In some embodiments, fingers are detected by computing a medial axis of the contour of a hand mask. Convexity defects may be used to approximate the finger base positions. A random forest classifier may be used to label the fingers, that is to identify the fingers as index, middle, ring, little or thumb. Alternatively, any of a variety of other classification techniques may be used instead of or in addition to a random forest approach. Some example techniques include a support vector machine (SVM), neural networks (NN), deep neural networks (DNN), and Adaboost); receiving a scaling factor (Paragraphs [0045]-[0047]: To determine whether the second hand matches a prior hand, the lengths or proportions of lengths may be used. If the likelihood is high, then the new hand has similar proportions to a previous hand. The corresponding prior feature length estimates from the prior hand may be used instead of actually determining estimates for the new hand); and determining the at least one size characteristic based on the received locations and the scaling factor (Paragraph [0047]: a hand measurement may quickly converge on measurements suitable for active hand tracking. Hands with different features lengths, different proportions, and different sizes may all be accommodated).
Regarding claim 16, Popp discloses a self-service kiosk for determining hand size (Fig. 3; Paragraph [0031]: table 60' can be configured as a kiosk placed close to a floor that can be employed by user to determine a shoe size by placing a foot onto the display surface. In another example, table 60' can be configured to assist a user with selecting a glove size), comprising: a platform configured for placement of a user's hand (Fig. 3; Paragraph [0031]: PC 20 may be integral to interactive display table 60, as shown in the embodiment of FIG. 2, or alternatively, may instead be external to the interactive display table, as shown in the embodiment of FIG. 3. In FIG. 3, an interactive display table 60' is connected through a data cable 63 to an external PC 20 (which includes optional monitor 47, as mentioned above)… table 60' can be configured for use with other parts of a user including feet, fingers and portion of a face. In each of the described implementations, display 60' can be configured for control by a user manipulating objects proximate to the display surface. In an example (not shown), table 60' can be configured as a kiosk placed close to a floor that can be employed by user to determine a shoe size by placing a foot onto the display surface. In another example, table 60' can be configured to assist a user with selecting a glove size or even assist with the sizing of eyeglasses, in addition to facilitating a purchase through a web-enabled product ordering system; Paragraph [0040]: a detection signal is generated, e.g., by video camera 68 (FIG. 2), based on the received user input. The detection signal can be generated anytime after user input is provided when a detection system of the interactive display is enabled. In some implementations, the detection signal can be an image representation of light reflected from the portion of the user. In an example, an image map of infrared intensity can be produced corresponding to the infrared light reflected back through the interactive display surface from the portion of the user that is proximate to the second side of the interactive display surface, such as when a user places a hand directly upon the interactive display surface); at least one memory (Fig. 1; Paragraph [0018]: With reference to FIG. 1, an exemplary system suitable for implementing various methods is depicted. The system includes a general purpose computing device in the form of a conventional PC 20, provided with a processing unit 21, a system memory 22, and a system bus 23. The system bus couples various system components including the system memory to processing unit 21 and may be any of several types of bus structures, including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus architectures. The system memory includes read only memory (ROM) 24 and random access memory (RAM) 25); at least one processor configured to execute instructions stored in the at least one memory (Fig. 1; Paragraph [0018]: With reference to FIG. 1, an exemplary system suitable for implementing various methods is depicted. The system includes a general purpose computing device in the form of a conventional PC 20, provided with a processing unit 21, a system memory 22, and a system bus 23. The system bus couples various system components including the system memory to processing unit 21 and may be any of several types of bus structures, including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus architectures. The system memory includes read only memory (ROM) 24 and random access memory (RAM) 25).
            Popp does not explicitly disclose a camera configured to acquire a digital image of the hand; to: superimpose a plurality of points on the digital image or the scan of the hand; determine a palm width and a finger length of the hand based on distances between at least some of the superimposed points; receive, from a data structure, information including a plurality of glove palm widths and glove finger lengths corresponding to a plurality of gloves; compare the palm width and the finger length of the hand with the information received from the data structure; select at least one glove from the plurality of gloves, the at least one glove having at least one of a glove palm width or a glove finger length matching a respective one of the palm width or the finger length of the hand; and determine a size of the at least one glove based on the information received from the data structure; and a display configured to display the determined size of the at least one glove. 
            However, O'Sullivan teaches determining of hand measurements and glove size (Fig. 6; Paragraphs [0040]-[0048]), further comprising a camera configured to acquire a digital image of the hand (Fig. 1; Fig. 3; Paragraph [0042]: this example the control circuit 301 also operably couples to a camera 303. In this example the camera 303 comprises a digital camera 303. This camera 303 can serve, for example, to capture the image of the particular individual's hand when placed on the backdrop as described above at block 102 of this process); to: superimpose a plurality of points on the digital image or the scan of the hand (Fig. 6; Paragraphs [0045]-[0046]: FIG. 6 presents a screenshot 600 that offers an illustrative example in these regards. In this example the particular user's hand 601 is shown atop a backdrop 200 that includes both the two aforementioned visually-discernible calibration marks 202 and a regularly spaced grid pattern 602…block 107 of FIG. 1, and with continued reference to the screenshot 600 shown at FIG. 6, the control circuit 301 also presents to the kit user, simultaneously with presenting the captured image of the particular individual's hand 601 on the backdrop 200, a plurality of user-placeable markers (a few of which are denoted by reference numeral 603). The kit user employs these user-placeable markers 603 to mark particular locations of the particular individual's hand 601. In this example these user-placeable markers 603 each comprise a pair of crossed lines (oriented orthogonally to one another) within a circle. The intersection of the two lines denotes the specific location being marked by a given one of these user-placeable markers 603); determine a palm width and a finger length of the hand based on distances between at least some of the superimposed points (Fig. 2; Fig. 6; Paragraph [0028]: backdrop 200 also includes at least two visually-discernible calibration marks 202 disposed thereon. In this particular example there are two such visually-discernible calibration marks 202 and they are disposed on opposite sides of the outline 201 that serves as the aforementioned hand-placement locator. These visually-discernible calibration marks 202 have a specific size and shape, and are located at a specific, predetermined distance from one another (in this example, the two visually-discernible calibration marks 202 are disposed 15 cm apart from one another). Accordingly, these visually-discernible calibration marks 202 and their relative distance from one another can serve as known quantities for the control circuit described below to employ when making other measurements of a captured image of the particular individual's hand; Paragraphs [0051]-[0053]: uses the user-placeable markers 603 to mark the width of each finger. For example, the kit user places one of the user-placeable markers 603 on either side of each finger approximately 10 mm below the middle knuckle. As illustrated, these locations for the particular individual's ring finger 611 are marked by user-placeable markers denoted by reference numerals 612 and 613…uses the user-placeable markers 603 to mark the width of the particular individual's palm…it may be useful in a given application setting to measure the width of a given finger at more than one location or at a different location than where measured for the other fingers); receive, from a data structure, information including a plurality of glove palm widths and glove finger lengths corresponding to a plurality of gloves (Fig. 6; Paragraph [0022]: when processing the image of the particular individual's hand as marked by the kit user and as a function of the two visually-discernible calibration marks to identify at least one glove that is particularly suitable to be worn by the particular individual, these teachings will accommodate also presenting an animated image of a hand-scanning process if desired; Paragraphs [0051]-[0058]: the kit user further uses the user-placeable markers 603 to mark the width of each finger. For example, the kit user places one of the user-placeable markers 603 on either side of each finger approximately 10 mm below the middle knuckle. As illustrated, these locations for the particular individual's ring finger 611 are marked by user-placeable markers denoted by reference numerals 612 and 613…the kit user uses the user-placeable markers 603 to mark the width of the particular individual's palm. For example, the kit user places one of the user-placeable markers 603 on either side of the palm approximately 10 mm below the last knuckle (excluding the thumb). As illustrated, these locations are marked by user-placeable markers denoted by reference numerals 614 and 615…Upon placing all of the user-placeable markers 203 as described above, the kit user then asserts a "measure" button 616. Asserting this button 616 closes the above-described opportunity to place the user-placeable markers 603 and initiates block 108 of the process 100. Accordingly, the control circuit 301 processes the image of the particular individual's hand 602 as marked by the kit user and also as a function of the two visually-discernible calibration marks 202 to identify at least one glove that is particularly suitable to be worn by the particular individual…From the standpoint of size, this activity includes determining various relevant measurements of the individual's hand 602 based upon the above-described visually-discernible calibration marks 202 and the suitably-located user-placeable markers 603. Comparing those measurements to corresponding measurements for various candidate gloves the control circuit 301 is able to identify the closest, best-fitting size for each candidate glove. In some cases, it is possible that the measured dimensions match a particular size of a particular glove. In that case that particular size can be identified as the "correct" size for that glove); compare the palm width and the finger length of the hand with the information received from the data structure (Paragraphs [0057]-[0058]: placing all of the user-placeable markers 203 as described above, the kit user then asserts a "measure" button 616. Asserting this button 616 closes the above-described opportunity to place the user-placeable markers 603 and initiates block 108 of the process 100. Accordingly, the control circuit 301 processes the image of the particular individual's hand 602 as marked by the kit user and also as a function of the two visually-discernible calibration marks 202 to identify at least one glove that is particularly suitable to be worn by the particular individual…From the standpoint of size, this activity includes determining various relevant measurements of the individual's hand 602 based upon the above-described visually-discernible calibration marks 202 and the suitably-located user-placeable markers 603. Comparing those measurements to corresponding measurements for various candidate gloves the control circuit 301 is able to identify the closest, best-fitting size for each candidate glove. In some cases, it is possible that the measured dimensions match a particular size of a particular glove. In that case that particular size can be identified as the "correct" size for that glove; Paragraph [0064]: the control circuit 301 will eventually identify a glove that appears to be most particularly suitable to be worn by the particular individual. This identified glove will presumably meet the various espoused preferences of the particular individual and will also represent a best fit for the available glove. At block 110 the control circuit 301 can optionally present, via the display 304, this identified glove); select at least one glove from the plurality of gloves, the at least one glove having at least one of a glove palm width or a glove finger length matching a respective one of the palm width or the finger length of the hand (Fig. 8; Paragraphs [0067]-[0069]: aforementioned presentation presents a recommended glove size with each of the presented gloves. For example, the first-presented glove 801 is presented with size 6.5 and 7 (the two sizes being shown as the "double glove" option is checked in this example). Similarly, the second-presented glove 802 is presented with size 6 and the third-presented glove 803 is presented with size 8…part or all of each displayed glove presentation can constitute an active link. When asserted by the kit user and/or the particular individual, the clicked link can lead to greater information regarding that particular glove. FIG. 9 presents an illustrative screenshot 900 for the third-presented glove 803 shown in FIG. 8…FIG. 8, each glove presentation in this example includes a checkbox to permit selection of that particular glove. In this example the first-presented glove 801 has that checkbox checked. Accordingly, if the kit user now asserts the save button 804 that particular glove selection will be saved); and determine a size of the at least one glove based on the information received from the data structure (Paragraphs [0057]-[0058]: placing all of the user-placeable markers 203 as described above, the kit user then asserts a "measure" button 616. Asserting this button 616 closes the above-described opportunity to place the user-placeable markers 603 and initiates block 108 of the process 100. Accordingly, the control circuit 301 processes the image of the particular individual's hand 602 as marked by the kit user and also as a function of the two visually-discernible calibration marks 202 to identify at least one glove that is particularly suitable to be worn by the particular individual…From the standpoint of size, this activity includes determining various relevant measurements of the individual's hand 602 based upon the above-described visually-discernible calibration marks 202 and the suitably-located user-placeable markers 603. Comparing those measurements to corresponding measurements for various candidate gloves the control circuit 301 is able to identify the closest, best-fitting size for each candidate glove. In some cases, it is possible that the measured dimensions match a particular size of a particular glove. In that case that particular size can be identified as the "correct" size for that glove); and a display configured to display the determined size of the at least one glove (Fig. 8; Paragraph [0064]: the control circuit 301 will eventually identify a glove that appears to be most particularly suitable to be worn by the particular individual. This identified glove will presumably meet the various espoused preferences of the particular individual and will also represent a best fit for the available glove. At block 110 the control circuit 301 can optionally present, via the display 304, this identified glove; Paragraph [0066]: FIG. 8 presents a screenshot 800 that illustrates such a presentation. In this example the screenshot 800 presents three different gloves that are all particularly suitable to be worn by the particular individual. That said, the glove presented first (i.e., in this display, at the top of the listing) also constitutes the most particularly suitable glove for this particular individual's hand; Paragraph [0069]: Referring again to FIG. 8, each glove presentation in this example includes a checkbox to permit selection of that particular glove. In this example the first-presented glove 801 has that checkbox checked. Accordingly, if the kit user now asserts the save button 804 that particular glove selection will be saved. By one approach, that selection information can be preloaded into an order-taking application to permit the particular individual to order a particular quantity of the identified and selected glove). O'Sullivan teaches that this will allow for determination and selection of the best fitting glove for an individual (Paragraphs [0058]-[0059]); Popp too teaches determining the size of user's hand, thereby enabling the correct size of glove to be determined (Paragraph [0005]), thus O’Sullivan and Popp both pertain to the same field of endeavor of hand measurements and glove sizing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Popp with the features discussed above as taught by O'Sullivan so as to allow for determination and selection of the best fitting glove for an individual as presented by O'Sullivan.
            Popp, in view of O’Sullivan does not explicitly disclose using a machine learning model trained to superimpose the points; determine distances between at least some of the points  using the trained machine learning model; and determine a palm width and a finger length of the hand based on the determined distances.
            However, Lerner teaches measuring the dimensions of a user's hand (Paragraph [0013]), further comprising using a machine learning model trained to superimpose the points (Paragraphs [0020]-[0024]: size of the hand in the field of view of a camera is measured as described herein. This is particularly useful as a part of a hand tracking system that uses depth camera technology, however, the invention is not so limited. The size described herein is the individual finger lengths, the palm width and the palm length. Similar techniques may be applied to measuring other dimensions of a hand as well…hand features may be extracted in any a variety of different ways depending on the particular implementation. In some embodiments, fingers are detected by computing a medial axis of the contour of a hand mask. Convexity defects may be used to approximate the finger base positions. A random forest classifier may be used to label the fingers, that is to identify the fingers as index, middle, ring, little or thumb. Alternatively, any of a variety of other classification techniques may be used instead of or in addition to a random forest approach. Some example techniques include a support vector machine (SVM), neural networks (NN), deep neural networks (DNN), and Adaboost. To determine the position of the wrist, direction vectors may be extended from an origin at the finger bases through the middle of the hand. The middle of the hand may be determined by computing a distance transform from the exterior dimensions of the hand); determine distances between at least some of the points  using the trained machine learning model (Paragraphs [0020]-[0024]: size of the hand in the field of view of a camera is measured as described herein. This is particularly useful as a part of a hand tracking system that uses depth camera technology, however, the invention is not so limited. The size described herein is the individual finger lengths, the palm width and the palm length. Similar techniques may be applied to measuring other dimensions of a hand as well…hand features may be extracted in any a variety of different ways depending on the particular implementation. In some embodiments, fingers are detected by computing a medial axis of the contour of a hand mask. Convexity defects may be used to approximate the finger base positions. A random forest classifier may be used to label the fingers, that is to identify the fingers as index, middle, ring, little or thumb. Alternatively, any of a variety of other classification techniques may be used instead of or in addition to a random forest approach. Some example techniques include a support vector machine (SVM), neural networks (NN), deep neural networks (DNN), and Adaboost. To determine the position of the wrist, direction vectors may be extended from an origin at the finger bases through the middle of the hand. The middle of the hand may be determined by computing a distance transform from the exterior dimensions of the hand); and determine a palm width and a finger length of the hand based on the determined distances (Fig. 1; Fig. 3; Paragraphs [0020]-[0024]: size of the hand in the field of view of a camera is measured as described herein. This is particularly useful as a part of a hand tracking system that uses depth camera technology, however, the invention is not so limited. The size described herein is the individual finger lengths, the palm width and the palm length. Similar techniques may be applied to measuring other dimensions of a hand as well…hand features may be extracted in any a variety of different ways depending on the particular implementation. In some embodiments, fingers are detected by computing a medial axis of the contour of a hand mask. Convexity defects may be used to approximate the finger base positions. A random forest classifier may be used to label the fingers, that is to identify the fingers as index, middle, ring, little or thumb. Alternatively, any of a variety of other classification techniques may be used instead of or in addition to a random forest approach. Some example techniques include a support vector machine (SVM), neural networks (NN), deep neural networks (DNN), and Adaboost. To determine the position of the wrist, direction vectors may be extended from an origin at the finger bases through the middle of the hand. The middle of the hand may be determined by computing a distance transform from the exterior dimensions of the hand). Lerner is in the same field of endeavor as Popp, in view of O’Sullivan of determining hand measurements, and Lerner teaches that this will allow for accurate extraction of hand features (Paragraph [0017]; Paragraph [0024]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Popp, in view of O’Sullivan with the features above as taught by Lerner so as to allow for accurate extraction of hand features as presented by Lerner.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Popp, in view of O’Sullivan, in view of Lerner, and further in view of Hull (US Pub. 2016/0309815).
Regarding claim 8, Popp, in view of O’Sullivan, and further in view of Lerner teaches the self-service kiosk of claim 6.
            While O’Sullivan teaches measurements taken from user moveable markers (Fig. 6), Popp, in view of O’Sullivan, and further in view of Lerner does not explicitly disclose wherein the length of the finger is determined as a distance between a center of the palm and a tip of the finger. 
            However, Hull teaches taking of measurements of a user’s hand in order to fit a glove (Paragraph [0057]), further comprising wherein the length of the finger is determined as a distance between a center of the palm and a tip of the finger (Fig. 10; Paragraph [0057]: length is measured from a tip of the respective finger region down to the palm region 104). Hull is in the same field of endeavor as the other references of measuring a hand and providing an appropriately-sized glove (Paragraph [0057]), and Hull further teaches that this will allow for ensure that the glove fits around the user’s fingers (Paragraph [0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Popp, in view of O’Sullivan, and further in view of Lerner with the features discussed above as taught by Hull so as to ensure that the glove fits around the user’s fingers as presented by Hull.
Regarding claim 9, Popp, in view of O’Sullivan, and further in view of Lerner teaches the self-service kiosk of claim 6, O’Sullivan discloses wherein the processor is configured to: receive, from the data structure, the information associated with a plurality of gloves, the information including a glove palm width and a glove finger length for each of the gloves (Paragraph [0040]: memory 302 can serve, for example, to store the characterizing parameters for each of a variety of different gloves. In particular, these characterizing parameters can pertain to gloves that are available for consideration, per this process, when identifying at least one glove that is particularly suitable to be worn by the particular individual. Useful characterizing parameters for each of a variety of different gloves include, but are not limited to, parameters comprising glove size, glove material, glove material texture, glove material thickness, and additives; Paragraphs [0057]-[0058]: the control circuit 301 processes the image of the particular individual's hand 602 as marked by the kit user and also as a function of the two visually-discernible calibration marks 202 to identify at least one glove that is particularly suitable to be worn by the particular individual…determining various relevant measurements of the individual's hand 602 based upon the above-described visually-discernible calibration marks 202 and the suitably-located user-placeable markers 603. Comparing those measurements to corresponding measurements for various candidate gloves the control circuit 301 is able to identify the closest, best-fitting size for each candidate glove. In some cases, it is possible that the measured dimensions match a particular size of a particular glove. In that case that particular size can be identified as the “correct” size for that glove); select, from the data structure, a first set of gloves, each of the first set of gloves having at least one of the glove palm width or the glove finger length being about equal to a respective one of the width of the palm or the length of the finger (Fig. 8; Paragraph [0059]: the measured dimensions may fall between the dimensions for two incremental sizes of a particular glove. The control circuit 301 can be configured to select either the smaller or larger size as desired; Paragraphs [0065]-[0068]: there may also be one or more other gloves that would also likely work well. Accordingly, if desired, these teachings will accommodate identifying at least two different gloves that are both particularly suitable to be worn by the particular individual (albeit one may be “better”) and then presenting all or some of those different gloves via the display 304. By one approach this can comprise presenting the different gloves in a prioritized order such that a most suitable glove appears first…FIG. 8 presents a screenshot 800 that illustrates such a presentation. In this example the screenshot 800 presents three different gloves that are all particularly suitable to be worn by the particular individual. That said, the glove presented first (i.e., in this display, at the top of the listing) also constitutes the most particularly suitable glove for this particular individual's hand…the aforementioned presentation presents a recommended glove size with each of the presented gloves…part or all of each displayed glove presentation can constitute an active link. When asserted by the kit user and/or the particular individual, the clicked link can lead to greater information regarding that particular glove); and select the glove from the first set of gloves (Paragraph [0059]: the measured dimensions may fall between the dimensions for two incremental sizes of a particular glove. The control circuit 301 can be configured to select either the smaller or larger size as desired. For example, by one approach the control circuit 301 can be configured to always select the next larger size. As another example, the control circuit 301 can be configured to select the next larger size except when the actual measurements are within, say, 10% or 20% of the next smaller size, in which case the control circuit 301 can be configured to select the next smaller size. Other decision-making criteria can be employed to suit the application setting as desired. These teachings will also accommodate using different decision-making criteria depending upon the glove itself. For example, for some glove materials and/or thicknesses, it may be best to always choose the next larger size when the actual measurements do not accord exactly with an existing glove size).
            While O’Sullivan teaches “measured dimensions may fall between the dimensions for two incremental sizes of a particular glove” (Paragraph [0059]) which are glove dimensions corresponding to the hand dimensions (shown in Fig. 6), including the finger lengths. It would have been obvious to include the finger length as one such dimension of the glove when choosing from a finite number of measurements according to those discussed in O’Sullivan to yield predictable results. O’Sullivan does not, however, explicitly disclose the finger length of the glove
            However, Hull teaches taking of measurements of a user’s hand in order to fit a glove (Paragraph [0057]), further comprising the information including a glove palm width and a glove finger length for each of the gloves (Fig. 1; Fig. 4; Paragraphs [0039]-[0040]: a glove 50 is shown that is a hand-specific glove. In particular, FIG. 4 shows a right-handed glove although it will be understood that FIG. 4 should likewise represent a left-handed glove inasmuch as a left-handed glove is a mirror image of that shown in FIG. 4. Thus, unlike the ambidextrous glove 1 shown in FIG. 1 in which all of the finger regions including thumb region 14 are aligned along or intersected by a common plane, glove 50 is configured such that the four finger regions 16, 18, 20 and 22 may be aligned along a common plane whereas thumb region 14 is spaced from said plane. Aside from the fact that glove 50 is a hand-specific glove, it is nonetheless similar to glove 1 in that it includes a wrist region 2, a palm region 4, and a digit region 6 which includes five finger regions comprising a thumb region 14, index finger region 16, middle finger region 18, ring finger region 20 and little finger region 22. FIG. 4 also shows that each of the finger regions 14-22 has a base 24 and a tip 26 and is secured to palm region 4 as described with respect to glove 1…the top of the band region 58 of a given finger region may be spaced downwardly a distance from the tip 26 of the given finger region; Paragraph [0057]: Glove 100 may be substantially identical to any of the gloves 1, 50, or 80 except that at least the tip region 108a, 110a of the index finger region 108 and the middle finger region 110 are fabricated to be of a smaller circumference and diameter than are the tip regions of the index finger regions and middle finger regions of any of the other glove embodiments disclosed herein…length is measured from a tip of the respective finger region down to the palm region 104). Hull is in the same field of endeavor as the other references of measuring a hand and providing an appropriately-sized glove (Paragraph [0057]), and Hull further teaches that this will allow for ensure that the glove fits around the user’s fingers (Paragraph [0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Popp, in view of O’Sullivan, and further in view of Lerner with the features discussed above as taught by Hull so as to ensure that the glove fits around the user’s fingers as presented by Hull.
Regarding claim 10, Popp, in view of O’Sullivan, in view of Lerner, and further in view of Hull teaches the self-service kiosk of claim 9, wherein the processor is configured to select the glove by: selecting from the data structure the first set of gloves, each of the first set of gloves having the glove palm width being about equal to the width of the palm (O’Sullivan: Fig. 6; Fig. 8; Paragraph [0040]: memory 302 can serve, for example, to store the characterizing parameters for each of a variety of different gloves. In particular, these characterizing parameters can pertain to gloves that are available for consideration, per this process, when identifying at least one glove that is particularly suitable to be worn by the particular individual. Useful characterizing parameters for each of a variety of different gloves include, but are not limited to, parameters comprising glove size, glove material, glove material texture, glove material thickness, and additives; Paragraphs [0057]-[0058]: the control circuit 301 processes the image of the particular individual's hand 602 as marked by the kit user and also as a function of the two visually-discernible calibration marks 202 to identify at least one glove that is particularly suitable to be worn by the particular individual…determining various relevant measurements of the individual's hand 602 based upon the above-described visually-discernible calibration marks 202 and the suitably-located user-placeable markers 603. Comparing those measurements to corresponding measurements for various candidate gloves the control circuit 301 is able to identify the closest, best-fitting size for each candidate glove. In some cases, it is possible that the measured dimensions match a particular size of a particular glove. In that case that particular size can be identified as the “correct” size for that glove); determining a first finger length associated with a first glove in the first set of gloves (Hull: Fig 1; Paragraph [0057]: Glove 100 may be substantially identical to any of the gloves 1, 50, or 80 except that at least the tip region 108a, 110a of the index finger region 108 and the middle finger region 110 are fabricated to be of a smaller circumference and diameter than are the tip regions of the index finger regions and middle finger regions of any of the other glove embodiments disclosed herein…length is measured from a tip of the respective finger region down to the palm region 104); determining a second finger length associated with a second glove in the first set of gloves (Hull: Fig 1; Paragraph [0057]: Glove 100 may be substantially identical to any of the gloves 1, 50, or 80 except that at least the tip region 108a, 110a of the index finger region 108 and the middle finger region 110 are fabricated to be of a smaller circumference and diameter than are the tip regions of the index finger regions and middle finger regions of any of the other glove embodiments disclosed herein…length is measured from a tip of the respective finger region down to the palm region 104; O’Sullivan: Paragraph [0040]: memory 302 can serve, for example, to store the characterizing parameters for each of a variety of different gloves. In particular, these characterizing parameters can pertain to gloves that are available for consideration, per this process, when identifying at least one glove that is particularly suitable to be worn by the particular individual. Useful characterizing parameters for each of a variety of different gloves include, but are not limited to, parameters comprising glove size, glove material, glove material texture, glove material thickness, and additives; Paragraphs [0057]-[0058]: the control circuit 301 processes the image of the particular individual's hand 602 as marked by the kit user and also as a function of the two visually-discernible calibration marks 202 to identify at least one glove that is particularly suitable to be worn by the particular individual…determining various relevant measurements of the individual's hand 602 based upon the above-described visually-discernible calibration marks 202 and the suitably-located user-placeable markers 603. Comparing those measurements to corresponding measurements for various candidate gloves the control circuit 301 is able to identify the closest, best-fitting size for each candidate glove. In some cases, it is possible that the measured dimensions match a particular size of a particular glove. In that case that particular size can be identified as the “correct” size for that glove); selecting the first glove as the glove when the first finger length is greater than the second finger length (O’Sullivan: Paragraph [0059]: the measured dimensions may fall between the dimensions for two incremental sizes of a particular glove. The control circuit 301 can be configured to select either the smaller or larger size as desired. For example, by one approach the control circuit 301 can be configured to always select the next larger size. As another example, the control circuit 301 can be configured to select the next larger size except when the actual measurements are within, say, 10% or 20% of the next smaller size, in which case the control circuit 301 can be configured to select the next smaller size. Other decision-making criteria can be employed to suit the application setting as desired. These teachings will also accommodate using different decision-making criteria depending upon the glove itself. For example, for some glove materials and/or thicknesses, it may be best to always choose the next larger size when the actual measurements do not accord exactly with an existing glove size).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613